SHINN, P. J.
Reference is made to the opinion in Coburg Oil Co. v. Russell, No. 21126, ante, p. 165 [288 P.2d 305] this day filed for a statement of facts which are decisive of the instant appeal.
Guy N. Stafford moved the trial court to vacate a judgment in Sanders v. Howard Park Co., No. 478480 in the files of the Superior Court of Los Angeles County which was rendered July 3, 1944. The grounds of the motion were the same as those repeatedly urged by Stafford and Coburg Oil Co. which have been held untenable by numerous trial judges and upon the several appeals mentioned in No. 21126. Stafford *918has appealed from an order denying his motion. The appeal is frivolous and an imposition upon the time of the court.
The order is affirmed.
Wood (Parker), J., and Vallée, J., concurred.
A petition for a rehearing was denied October 27, 1955, and appellant’s petition for a hearing by the Supreme Court was denied December 8, 1955.